DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendments to the Claims filed on January 27, 2021 is respectfully acknowledged.
Claims 1-6, 13-19, 26, 27, 33-35, 41 and 42 are pending for examination.

Response to Arguments
3.	Applicant’s Remarks filed on January 27, 2021 with respect to the 35 U.S.C. 112(d) rejection of claims 13, 26, 34 and 42 have been fully considered but they are not persuasive. Applicant notes that, according to MPEP § 608.01(n)(III), “[t]he fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper. Thus, if claim 1 recites a specific product, a claim for the method of making the product of claim 1 in a particular manner would be a proper dependent claim since it could not be infringed without infringing claim 1. Similarly, if claim 1 recites a method of making a product, a claim for a product made by the method of claim 1 could be a proper dependent claim.” However, MPEP § 608.01(n)(III) also states that “if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim”. Examiner’s position is that the portion of an aircraft of claims 13, 26, 34 and 42 can be made by a method other than the method, medium, system and apparatus of claims 1, 14, 27 and 35. Therefore, the claims stand as rejected under 35 U.S.C. 112(d).
Remarks filed on January 27, 2021 with respect to the 35 U.S.C. 103 claim(s) 1-6, 13-19, 26, 27, 33-35, 41 and 42 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, this claim depends on claim 1, which claims a method of operating a robot.  However, claim 13 claims a portion of an aircraft having been assembled according to the method of claim 1.  This claim is indefinite because it is not known which assembling method the claim is referring.  Claim 1 does not contain any assembling method steps.

7.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, this claim depends on claim 14, which claims a non-transitory computer readable medium for operating a robot.  However, claim 26 claims a portion of an aircraft having been 

8.	Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, this claim depends on claim 27, which claims a system for operating a robot.  However, claim 34 claims fabricating a portion of an aircraft using the end effector of the system of claim 27.  This claim is indefinite because it is not known to which fabricating method the claim is referring.  Claim 27 does not contain any fabricating steps.  It is also not definite which end effector control steps of claim 27 is actually being implemented for the fabricating method.

9. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10. 	Claims 13, 26, 34 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claims 1, 14, 27, 35 recite “a method for controlling a robot”, “a method for controlling an end effector of a robot”, “a system for controlling work via a robot” and an apparatus for controlling work via a robot, respectively. However, the dependent claims 13, 26, 34 and 42 recite the limitation "portion of an aircraft”. Examiner’s position is that the dependent claims do not further limit the mentioned independent claims because the claimed aircraft in the mentioned dependent claims is a part the invention separate from the robot and not a component of the claimed robot.  Further, MPEP § 608.01(n)(III) states that “if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim”. Examiner’s position is that the portion of an aircraft of claims 13, 26, 34 and 42 can be made by a method other than the method, medium, system and apparatus of claims 1, 14, 27 and 35.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13. 	Claim(s) 1, 2, 14, 15, 27, 33, 35 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilibarda et al. (US 2010/0241260 A1).

	Regarding claims 1 and 14, Kilibarda et al. discloses a method for controlling a robot and non-transitory computer readable medium embodying programmed instructions which, when executed by a processor, are operable for performing a method for controlling an end effector of a robot, the method comprising:
maneuvering a robot via a robot controller that is dedicated to operating the robot, thereby altering a position of an end effector mounted to the robot (i.e. robot control system (RCS) 17 comprises a wireless card 24 in communication with a CPU 26 for executing a robot control program for controlling the robot 16 to move the end effector 18 into a predetermined position or along a predetermined path) [0029; FIG. 2];
communicating from the robot controller to an end effector controller that is disposed at the end effector and is dedicated to operating the end effector, wherein the communicating indicates a position of the robot (i.e. RCS 17 can communicate the position of the robot 16 and/or end effector 18 to end effector control unit (EECU) 19) [0033; FIG. 2]; 
	determining a position of the end effector via the end effector controller based on the 			position of the robot (i.e. RCS 17 can communicate the position of the end effector 18 to the 	EECU 19, which can take the position of the robot 16 into consideration when controlling the 	tool 40) [0033]; and
	operating the end effector via the end effector controller based on the position of the 			end effector (i.e. EECU 19 can be in communication with the tool 40 to control the operation of 	the tool 40; RCS 17 can communicate the position of the robot 16 and/or end effector 18 to the 	EECU 19, which can take the position of the robot 16 and/or end effector 18 into consideration 	when controlling the tool 40; The end effector 18 can thus rely on the first robot 16 solely for 	positioning the end effector 18) [0032, 0033].

	Regarding claims 2 and 15, Kilibarda et al. further discloses the method and non-transitory computer readable medium of claims 1 and 14 further comprising:
	determining a position of the robot via the robot controller (i.e. RCS 17 can be in communication 	with additional components, such as one or more sensors for detecting the position of the first 	robot 16) [0030]. 
	
	Regarding claim 27, Kilibarda et al. discloses a system for controlling work via a robot, the system comprising:
a robot comprising a robot controller that is dedicated to operating the robot (i.e. robot control system (RCS) 17 comprises a wireless card 24 in communication with a CPU 26 for executing a robot control program for controlling the robot 16 to move the end effector 18 into a predetermined position or along a predetermined path) [0029; FIG. 2]; and
an end effector configured for attachment to the robot (i.e. first end effector 18 is carried by the first robot 16) [0033; FIG. 4], the end effector comprising:
an interface that is configured to receive information from the robot indicating locations of the robot from the robot controller (i.e. end effector 18 comprises a end effector control unit (EECU) 19 including a network interface card (NIC), such as an Ethernet card, depending on the configuration of the plant communication network 14. The wireless card 34 can be in communication with a CPU 36 for transmitting information received from the plant server 12 to the CPU 36; RCS 17 can communicate the position of the robot 16 and/or end effector 18 to end effector control unit (EECU) 19)) [0031, 0033; FIG. 32];
a tool that is configured to perform work on a part (i.e. end effector 18 can additionally include a tool 40. The tool 40 can be a device for operating on a work piece) [0032; FIG. 4]; and
an end effector controller that is dedicated to operating the end effector, and is configured to direct operations of the tool based on the locations of the robot (i.e. EECU 19 can control the first end effector 18 carried by the first robot 16; RCS 17 can communicate the position of the end effector 18 to the EECU 19, which can take the position of the robot 16 into consideration when controlling the tool 40; The end effector 18 can thus rely on the first robot 16 solely for positioning the end effector 18) [0033]) [0033; FIG. 2, 3].

	Regarding claim 35, Kilibarda et al. discloses an apparatus for controlling work via a robot (i.e. industrial communication system 100) [0014], the apparatus comprising:
a robot comprising a drive unit which translates the robot to adjust a position of the robot (i.e. robot 16 can additionally include at least one servo, such as a first servo 30 and a second servo 32, for generating forces that move the robot 16) [0030; FIG. 3]; 
a robot controller that is dedicated to operating the robot and is communatively coupled with the robot (i.e. robot control system (RCS) 17 comprises a wireless card 24 in communication with a CPU 26 for executing a robot control program for controlling the robot 16 to move the end effector 18 into a predetermined position or along a predetermined path) [0029; FIG. 2]; 
an end effector coupled to the robot, the end effector comprising a tool that is configured to perform work on a part (i.e. end effector 18 can additionally include a tool 40. The tool 40 can be a device for operating on a work piece) [0032; FIG. 4]; and
an end effector controller that is dedicated to operating the end effector, is communicatively coupled with the end effector, and is configured to direct operations of the tool based on communications with the robot controller that indicate a position of the robot, wherein the end effector controller determines a position of the end effector based on the position of the robot (i.e. first end effector 18 can include an end effector control unit (EECU) 19 which can include a wireless card 34 for communication with a CPU 36 which can execute an end effector control program stored on the memory 38 and including instructions for controlling the end effector 18; RCS 17 can communicate the position of the robot 16 and/or end effector 18 to end effector control unit (EECU) 19; RCS 17 can communicate the position of the end effector 18 to the EECU 19, which can take the position of the robot 16 into consideration when controlling the tool 40; The end effector 18 can thus rely on the first robot 16 solely for positioning the end effector 18) [0031, 0033; FIGS. 2, 4]. 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Regarding claims 33 and 41, Kilibarda et al. teaches that EECU 19 of the end effector is the main controller for controlling the movement of the end effector 18 and tool 40 based on position information provided by the robot controller RCS 17.  Hence, RCS 17 is interpreted to be subordinate to EECU 19 within the control scheme of the end effector 18 and tool 40 because it does not mainly control the actual operational movement of end effector 18.  Kilibarda also teaches that robot controller RCS 17 and CPU 26 therein are being used to move the robot 16 and the attached end effector to a predetermined path (P. 0029) prior to the EECU19 controlling the operation of the tool 40 and end effector 18.  However, Kilibarda is not explicit in spelling out that the robot controller performs actions at the direction of the end effector controller.  
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and apparatus of Kilibarda et al. to have the robot controller performs actions at the direction of the end effector controller, since the system of Kilibarda et al. facilitates control of the tool 40 and the end effector mainly by EECU 19 and the system contains communication network between the RCS 17 and EECU 19.

15. 	Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda et al. (US 2010/0241260 A1) in view of Marrocco (US 9,523,328 B2).

	Regarding claims 3 and 16, Kilibarda et al. further discloses the method and non-transitory computer readable medium of claims 1 and 14 further comprising:
	selecting the end effector from a group of end effectors that each include an end effector 	controller (i.e. new operating instructions can be provided if the assembly line 46 is 	reconfigured, such as by changing the operations performed by the robots 16 and 20 or their 	end effectors 18 and 22, respectively, to process a different type of work piece) [0034]. 
	Kilibarda et al. does not disclose the method and non-transitory computer readable medium of claims 1 and 14 further comprising:
	mounting the end effector to the robot.
However, Marrocco discloses end effector 40 includes an adapter plate 42 for mounting the end effector 40 to the primary robot 34 as an end of arm tooling (¶23).
	It would have been obvious to modify the method of Kilibarda et al. to include the mounting step in order for the robot to perform lifting tasks.

16. 	Claim(s) 4, 5, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda et al. (US 2010/0241260 A1) in view of SATO (US 2016/0334777 A1).

	Regarding claims 4 and 17, Kilibarda et al. does not specifically disclose the method and non-transitory computer readable medium of claims 1 and 14 wherein:
	the end effector controller stores a library of commands for the end effector, and the method 	further comprises:
		selecting commands from the library to operate the end effector via the end effector 			controller, based on the position of the robot.
	However, SATO discloses a numerical controller of a tool that comprises a tool management data storage unit configured to store tool management data that includes data on at least a shape and a size of the tool associated with a tool number, and a tool change command execution unit configured to retrieve only a tool change command in the NC program and control the automatic tool changer to execute tool change based on the retrieved tool change command [0009].
	Gleaning from the operation of the effector of Kilibarda et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Kilibarda et al. to include the selecting features of SATO in order to provide a numerical controller in which only a tool used for actual machining can be inspected based on the shape of an actually mounted tool.

	Regarding claims 5 and 18, Kilibarda et al. does not specifically disclose the method and non-transitory computer readable medium of claims 4 and 14 wherein:
	the end effector is from a group of end effectors that each have a dedicated controller; and
	each of the end effectors performs different operations, and the controllers of the end effectors 	each include different libraries of commands for operating their respective end effectors.
	However, SATO discloses a numerical controller of a tool that comprises a tool management data storage unit configured to store tool management data that includes data on at least a shape and a size of the tool associated with a tool number, and a tool change command execution unit configured to retrieve only a tool change command in the NC program and control the automatic tool changer to execute tool change based on the retrieved tool change command [0009].
	Gleaning from the operation of the effector of Kilibarda et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Kilibarda et al. to include the selecting features of SATO in order to provide a numerical controller in which only a tool used for actual machining can be inspected based on the shape of an actually mounted tool.

17.    	Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda et al. (US 2010/0241260 A1) in view of Nakagami (US 7,170,026 B2).

	Regarding claims 6 and 19, Kilibarda et al. does not specifically disclose the method and non-transitory computer readable medium of claims 1 and 14 further comprising:
	performing feedback-based control of a position of the end effector via the end effector
	controller, based on input from a sensor at the end effector.
	However, Nakagami discloses that, in the linear operation control unit 14, position signals are inputted from the position sensor 10 in the welding tool 2, and the position signals are used to perform feedback control when command signals are received from the system control unit 13 and operate the linear motor 9 with great precision (¶9).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Kilibarda et al. to include the features of Nakagami in order to generate an arc, melt the welding component and a portion of the welded component, and weld the welding component to the welded component.

18. 	Claim(s) 13, 26, 34 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda et al. (US 2010/0241260 A1).

	Regarding claims 13 and 26, Kilibarda et al. does not specifically disclose a portion of an aircraft assembled according to the method of claim 1 and method defined by the instructions stored on the computer readable medium of claim 14.
	However, it is at least obvious if not inherent that said system and apparatus could be used in any industrial environment including for fabricating aircraft parts, see MPEP 2113 and 2114. Since the Kilibarta et al. reference contains all of the claimed subject matter per claims 1, and 14, one of ordinary skill in the art could have configured the robot to be used in any industrial environment including for fabricating aircraft parts.
	Regarding claims 34 and 42, Kilibarda et al. does not specifically disclose fabricating a portion of an aircraft using the end effector of the system and apparatus of claims 27 and 35.
	However, it is at least obvious if not inherent that said system and apparatus could be used in any industrial environment including for fabricating aircraft parts, see MPEP 2113 and 2114. Since the Kilibarta et al. reference contains all of the claimed subject matter per claims 27, and 35, one of ordinary skill in the art could have configured the robot to be used in any industrial environment including for fabricating aircraft parts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664